Citation Nr: 1311921	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  04-05 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served with the Puerto Rico National Guard from 1971 to 1996 with various periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA).  His military records confirm active military service from September 1971 to September 1973, January 1985 to May 1985, and again from January 1991 to July 1991.  During his final period of active duty, the Veteran served in Southwest Asia during the Gulf War.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The case was brought before the Board in July 2005, May 2008, and September 2011, at which times the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board's review of the claims file reveals that further development on the matters of entitlement to service connection for a cervical spine disorder and an acquired psychiatric disorder, to include as secondary to a service-connected lumbar spine disability, is warranted.  The Veteran claims he injured his cervical spine during active military service as well as attributes his acquired psychiatric disorder to his years of pain.  

Despite numerous remands, the VA has been unable to obtain or reconstruct all of the Veteran's military records.  From the evidence of record, it appears the Veteran was seen for "anxiety neurosis" in February 1974 as well as low back pain in 1991.  He was also treated following a low back injury in July 1993 during a period of ACDUTRA.  The records do not confirm in-service diagnoses of chronic psychiatric or cervical spine conditions, so the claims were remanded to afford the Veteran VA examinations.

VA examinations were obtained and the Veteran was ultimately awarded entitlement to service connection for a lumbar spine disability, but not for his cervical spine diagnoses.  Post-service treatment records revealed that the Veteran was in a serious motorcycle accident in 2004, which caused whole body injuries, to include herniated cervical discs.  Examiners associate the Veteran's psychiatric diagnoses with his spine pain, but the December 2009 VA examiner specifically found the cervical herniations to be the aggravating factor of the Veteran's psychiatric diagnoses.  Parenthetically, the Board notes that the Veteran initiated these claims in 2003 prior to his post-service motorcycle accident in 2004.  

As an initial matter, within the December 2009 VA examination report, the Veteran reported receiving Social Security Administration (SSA) disability benefits as of 2007 related to "nerves" and "back" conditions.  He indicated at that time that he stopped working in 2004 after the motorcycle accident.  

The Court has held that where there is notice the Veteran is receiving SSA disability benefits VA has a duty to acquire a copy of the decision granting such benefits and the supporting medical documents when there exists a reasonable possibility that the records could help the Veteran substantiate the claim for benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  As the SSA records are not currently of record and in light of the scarce service treatment records as well as the complexities of the facts of this case, the Board will obtain the Veteran's SSA records as they are potentially relevant to the matters on appeal.

In addition, after the SSA disability records are obtained, the December 2009 VA psychiatric examiner and the October 2003 VA examiner must be asked to provide an addendum to their opinions in light of the new evidence of record.  If either examiner is no longer available, new VA examinations are indicated.

Since it is necessary to remand these claims for other reasons, the VA must also send the Veteran corrective VCAA notice specifically informing the Veteran of the evidence needed to substantiate his claim for entitlement to service connection for an acquired psychiatric disorder on a secondary basis.  See 38 C.F.R. § 3.310 (2012) (a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  In addition, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury beyond the natural progression of the disease will be service connected).  Although recent 2012 Supplemental Statements of the Case (SSOCs) addressed the pertinent law, the Veteran has never received a notice letter specifically addressing this aspect of his claim for entitlement to service connection for an acquired psychiatric disorder.  Corrective action is indicated.

Finally, evidence of record reflects that the Veteran has received medical treatment for his claimed disorders from the VA Medical Center (VAMC) in San Juan, Puerto Rico; however, as the claims file and Virtual VA file only include outpatient and inpatient treatment records from that provider dated up to September 2012, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.


Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to substantiate his claims of entitlement to service connection for a cervical spine disorder and for an acquired psychiatric disorder, also claimed as secondary to his service-connected low back disability.  

2. Obtain VA treatment records related to the claimed acquired psychiatric and cervical spine disorders from the San Juan VAMC from September 2012 to the present.  Any negative responses should be noted in the file.

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e).

3. Contact the Social Security Administration (SSA) for the purpose of obtaining a copy of the decision and all medical records relied upon in conjunction with any filed claim by the Veteran for SSA disability benefits.  Any attempts to obtain records that are ultimately unsuccessful, must be documented in the claims folder.

4. After 1., 2., and 3. above are completed, and records are obtained, to the extent available, ask the December 2009 (psychiatric) and October 2003 (cervical spine) VA examiners for an addendum to their opinion in light of the new evidence.  If the same examiners are not available, the Veteran must be afforded new VA psychiatric and orthopedic examinations to ascertain the nature and etiology for any psychiatric and cervical spine disorders found.

The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiners.  A notation to the effect that this record review took place should be included in the report(s) of the examiner(s). 

The examiners are to answer the following:

Psychiatric Examiner:  
(a) Is it "at least as likely as not" (50 percent probability or greater) that any diagnosed psychiatric disorder is causally related to any incident of the Veteran's military service, to include February 1974 treatment for anxiety neurosis?  
(b) If not, is it "at least as likely as not" (50 percent probability or greater) that any diagnosed psychiatric disorder was proximately caused or aggravated by his service-connected lumbar spine disability?

Aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician must indicate, to the extent possible, the approximate level of psychiatric disability present (i.e., a baseline) before the onset of the aggravation.

The examiner is to consider in-service treatment for anxiety neurosis in February 1974, the Veteran's lay assertions of psychiatric symptoms during service and thereafter, past VA examinations, and private opinions of record linking his psychiatric diagnoses to his spine pain.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

Orthopedic Examiner:  Is it "at least as likely as not" (50 percent probability or greater) that any diagnosed cervical spine disorder is causally related to the Veteran's active military service, to include in-service injuries to the low and middle back in 1991 and 1993 and/or any other incident of his military service (such as in-service laborious duties)?

The examiner is to acknowledge and discuss documented in-service low/middle back injuries in 1991 and 1993, the Veteran's post-service 2004 motorcycle accident, past VA examinations, and the Veteran's lay assertions of neck pain during service and thereafter.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5. After completion of the above and any additional development deemed necessary, readjudicate the issues on appeal, with consideration of all evidence obtained since the issuance of the supplemental statement of the case (SSOC) in September 2012.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

